DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 12/21/2020.
Claims 1-4, 6-8, 11-14, and 16-18 are pending.
Claims 1-4, 7, 8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) of record, in view of Afonso et al. (US Patent 8,060,476) of record.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) of record, in view of Afonso et al. (US Patent 8,060,476) of record, Dunham (US Patent 6,269,431) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) (Sancheti) of record, in view of Afonso et al. (US Patent 8,060,476) (Afonso) of record.
In regards to claim 1, Sancheti discloses a computer implemented method of restoring a backup copy of a client computing system at an external resource system, the computer implemented method comprising:
1, wherein the proxy system comprises a file system driver (Sancheti at para. 0054)2, a virtual machine (VM) generator (Sancheti at paras. 00433, 0068)4,and a configuration index (Sancheti at paras. 0042, 00625), 
b.	the proxy system configured with specific computer executable instructions (Sancheti at paras. 0141-0143) comprising:
i.	receiving a trigger to replicate the client computing system, the trigger comprising an indication that the client computing system is to be backed up (Sancheti at para. 0045)6;
ii.	accessing, from the configuration index, configuration metadata of the client computing system designated for backup (Sancheti at paras. 0042, 0044-45)7;
iii.	using the VM generator, creating a virtual hard disk on the external resource system (Sancheti at paras. 0054, 0069)8;
	iv.	performing a restore operation of backup data of the client computing system to the virtual hard disk, wherein the restore operation comprises modifying a format of the backup data being restored to a native data format (Sancheti at para. 0074)9;
v.	wherein the virtual hard disk comprises a volume and partitioning based at least in part on the configuration metadata for the client computing system (Sancheti at paras. 0068-69)10;
vi.	creating a virtual machine, by the VM generator, at the external resource system based at least in part on the configuration metadata of the client computing system (Sancheti at paras. 0044, 0068)11; and
viii.	mounting the virtual hard disk on the virtual machine at the external resource system, wherein the virtual machine gains access to restored data in the native data format in the virtual hard disk.  Sancheti at paras. 0068, 0073.12
Sancheti does not expressly disclose the migration system (i.e., proxy server) comprises a simulated disk that simulates a storage device at the proxy system, performing the restore operation of the backup data to the simulated disk, and intercepting by the file system driver, data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk.
Afonso discloses a backup system in a virtual computing environment.  The system comprises a host, which services client computing systems, a backup proxy (i.e., proxy system), and a data store (i.e., external resource system).  Afonso at Fig. 1; col. 5, lines 1-22.  The backup proxy comprises a memory (i.e., simulated disk) which is where data to be backed up is staged.  Afonso at col. 7, lines 47-49.  Afonso further discloses taking a snapshot of a virtual machine (i.e., client computing system), backing it up to the memory (i.e., simulated disk), which is intercepted by the intercept module.  The intercepted data is redirected to an alternative destination indicated by the administrator (i.e., intercepting … data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk).  Afonso at col. 4, lines 11-17; col. 5, lines 44-62.13
Sancheti and Afonso are analogous art because they are both directed to the same field of endeavor of backup systems involving virtual machines.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sancheti by adding the features of a simulated disk on the proxy system that simulates a storage device at the proxy system, performing the restore operation of the backup data to the simulated disk, and intercepting by the file system driver, data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk, as disclosed by Afonso.  Much like Sancheti’s migration system, Afonso discloses an intermediate system called a backup proxy (i.e., proxy server) that has the responsibility of backing up client data to an external resource system over a network.  Therefore, the modifications asserted would not change the structure of the system of Sancheti, but merely add features for the asserted benefit below.
The motivation for doing so would have been to prevent the proxy server from consuming too much disk space by storing backup data.  Afonso at col. 4, lines 12-16.

In regards to claim 2, Sancheti in view of Afonso discloses the computer implemented method of claim 1, further comprising: 
a.	creating a snapshot of the virtual machine (Sancheti at para. 0095)14; and
b.	storing the snapshot at a snapshot repository.	Sancheti at para. 0109.15
In regards to claim 3, Sancheti in view of Afonso discloses the computer implemented method of claim 1, wherein the configuration metadata comprises a set of hardware information for the client computing system.  Sancheti at para. 0042.
In regards to claim 4, Sancheti in view of Afonso discloses the computer implemented method of claim 3, wherein creating the virtual machine at the external resource system comprises causing the virtual machine to be hosted by a network computing system with a minimum hardware configuration based at least in part on the set of hardware information for the client computing system.  Sancheti at para. 0044.16
In regards to claim 7, Sancheti in view of Afonso discloses the computer implemented method of claim 1, wherein performing the restore operation comprises restoring a backup copy of the client computing systemfrom a secondary storage.  Sancheti at para. 0055.17
In regards to claim 8, Sancheti in view of Afonso discloses the computer implemented method of claim 1, wherein the restore operation is performed in response to a backup of the client computing system to a secondary storage.  Sancheti at para. 0045.18

In regards to claim 11, Sancheti discloses a system for storing a backup copy of a client computing system at an external resource system, the system comprising:
a.	a proxy system (Sancheti at Fig. 1; paras. 0042, 0057)19, that comprises a file system driver (Sancheti at para. 0054)20, a virtual machine (VM) generator (Sancheti at paras. 004321, 0068)22, and a configuration repository (Sancheti at paras. 0042, 006223), 
b.	the proxy system comprising one or more hardware processors (Sancheti at para. 0141) and configured to:
i.	receive an indication to back up the client computing system, the indication serving as a trigger to replicate the client computing system (Sancheti at para. 0045)24;
ii.	access, from the configuration repository configuration metadata of the client computing system designated for a backup (Sancheti at paras. 0042, 0044-45)25;
iii.	using the VM generator, cause a virtual hard disk to be generated at the external resource system (Sancheti at paras. 0054, 0069)26;
	iv.	perform a restore operation of backup data of the client computing system to the simulated disk, wherein the restore operation comprises modifying a format of the backup data being restored to a native data format (Sancheti at para. 0074)27;
	v.	wherein the virtual hard disk comprises a volume and partitioning based at least in part on the configuration metadata for the client computing system (Sancheti at paras. 0068-69)28;
vi.	using the VM generator, cause a virtual machine to be generated at the external resource system based at least in part on the configuration metadata of the client computing system (Sancheti at paras. 0044, 0068)29; and
vii.	cause the virtual hard disk to be mounted on the virtual machine at the external resource system.  Sancheti at paras. 0068, 0073.30
Sancheti does not expressly disclose the migration system (i.e., proxy server) comprises a simulated disk that simulates a storage device at the proxy system, performing the restore operation of the backup data to the simulated disk, and intercepting by the file system driver, data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk.
Afonso discloses a backup system in a virtual computing environment.  The system comprises a host, which services client computing systems, a backup proxy (i.e., proxy system), and a data store (i.e., external resource system).  Afonso at Fig. 1; col. 5, lines 1-22.  The backup proxy comprises a memory (i.e., simulated disk) which is where data to be backed up is staged.  Afonso at col. 7, lines 47-49.  Afonso further discloses taking a snapshot of a virtual machine (i.e., client computing system), backing it up to the memory (i.e., simulated disk), which is intercepted by the intercept module.  The intercepted data is redirected to an alternative destination indicated by the administrator (i.e., intercepting … data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk).  Afonso at col. 4, lines 11-17; col. 5, lines 44-62.31
Sancheti and Afonso are analogous art because they are both directed to the same field of endeavor of backup systems involving virtual machines.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sancheti by adding the features of a simulated disk on the proxy system that simulates a storage device at the proxy system, performing the restore operation of the backup data to the simulated disk, and intercepting by the file system driver, data blocks being written to the simulated disk and redirecting the data blocks to the virtual hard disk, as disclosed by Afonso.  Much like Sancheti’s migration system, Afonso discloses an intermediate system called a backup proxy (i.e., proxy server) that has the responsibility of backing up client data to an external resource system over a network.  Therefore, the modifications asserted would not change the structure of the system of Sancheti, but merely add features for the asserted benefit below.
The motivation for doing so would have been to prevent the proxy server from consuming too much disk space by storing backup data.  Afonso at col. 4, lines 12-16.

Claims 12-14, 17 and 18 are essentially the same as claims 2-4, 7 and 8, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sancheti et al. (US Patent Pub 2013/0262801) (Sancheti) of record, in view of Afonso et al. (US Patent 8,060,476) (Afonso), Dunham (US Patent 6,269,431) of record.
In regards to claim 6, Sancheti in view of Afonso discloses the computer implemented method of claim 1, but does not expressly disclose wherein performing the restore operation comprises performing a block level restore of the client computing system.  Sancheti does disclose the migration system can send blocks of data that have been changed since the last backup copy was made.  Sancheti at para. 0054.
Dunham discloses a system that provides virtual volumes direct block-level access (i.e., restoring block-level restore) to a corresponding backup version for restoration operations.  Dunham at col. 19, lines 37-45.
Sancheti, Afonso, and Dunham are analogous art because they are both directed toward the same field of endeavor of backup and recovery systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Sancheti in view of Afonso by adding the feature of wherein performing the restore operation comprises performing a block level restore of the client computing system, as taught by Dunham.
The motivation for doing so would have been because block level operations allow for the ability to only transfer necessary blocks.

Claim 16 is essentially claim 6 in the form of a system.  Therefore, it is rejected for the same reasons.

Response to Arguments
Rejection of claims 1-4, 7, 8, 11-14, 17, and 18 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-4, 7, 8, 11-14, 17, and 18 under 35 U.S.C. 103, have been fully considered but they are not persuasive.
In regards to the independent claims, Applicant alleges Sancheti in view of Afonso fails to disclose “performing a restore operation of backup data of the client computing system to the simulated disk in the proxy system.”  Remarks at 6.  The Examiner respectfully disagrees. 
Applicant argues the “memory” component of Afonso receives data that is intended to be backed up, which is different from restoring data that was already backed up and merely discloses a generalization of restoring backed up virtual machines by the backup proxy.  Remarks at 6.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification. MPEP 2111.  In this case, the limitation requires the proxy system to perform some kind of restore operation of backup data of a client computing system to the simulated disk in the proxy system, where a simulated disk simulates a storage device at the proxy system.  It is further noted that applicant's arguments against the references individually cannot show nonobviousness where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Sancheti discloses performing a restore operation where the backup data is unpacked from a proprietary format.  Sancheti at para. 0074.  What is not disclosed by Sancheti, is the migration system (i.e., proxy system) having a simulated disk, the data flow of the restoring process restoring the backup data to the simulated disk, intercepting the backup data’s data blocks, and redirecting them to the virtual hard disk.  Making up for these deficiencies, Afonso discloses a backup proxy (i.e., proxy system) that has a memory (i.e., simulated disk) and is communicably connected to a data store (i.e., external resource system).  Afonso at Fig. 1; col. 5, lines 1-22; col. 7, lines 47-49.  The flow of data disclosed by Afonso describes a snapshot of a virtual machine (i.e., a backup operation is performed to create backup data in the form of a snapshot), the snapshot being sent to the backup proxy (i.e., the process sends the snapshot (backup data) to the simulated disk on the proxy system), the system intercepting the snapshot data and redirecting the data to a destination configured by the administrator.  Afonso at col. 7, lines 63-67; col. 8, lines 1-8.  Therefore, Afonso adds to Sancheti the features of the proxy system comprising a simulated disk, the process of taking backup data and sending it to the proxy system, intercepting that data, and redirecting it to an alternative destination.  Afonso expressly states the redirection process is to “advantageously eliminate the need for additional disk space on the backup proxy.”  Afonso at col. 8, lines 4-6.  Given these disclosures, one of ordinary skill in the art would have been motivated to combine Afonso with Sancheti, resulting in the claimed invention.
In response to Applicant’s argument that Afonso’s disclosure of restoring is merely a generalization, based on Afonso’s desire interception and redirection of data through the backup proxy (i.e., proxy system) as stated above, one of ordinary skill would logically conclude that restore operations would follow a similar process flow.  Afonso discloses a local storage is used in some embodiments to store backup data.  Afonso at Fig. 1; col. 9, lines 48-53.  Therefore, a restore operation would receive the backup data from the local storage device and sends it to the attached backup proxy, where it is intercepted and redirected to the data storage comprising virtual disks.
For at least the reasons explained above, Sancheti in view of Afonso discloses the limitation at issue.  Applicant does not present additional arguments in regards to the remaining limitations.  Therefore, Examiner asserts Sancheti in view of Afonso discloses the limitations of the independent claims.  Applicant also does not present additional arguments in regards to the remaining dependent claims.  Therefore, they remain rejected for at least the same reasons. 
Consequently, the rejection of claims 1-4, 7, 8, 11-14, 17, and 18 under 35 U.S.C. 103 is maintained.

Rejection of claims 6 and 16 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 6 and 16 under 35 U.S.C. 103 rely on those presented in regards to claims 1 and 11, which are addressed above.  Consequently, claims 6 and 16 remain rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 The migration system acts as a proxy between the client devices and the system where virtual machines will be created (i.e., external resource system).  As part of the migration system, the information management system includes information management agents (i.e., media agents), which create backup copies of the client machines (i.e., writing to the simulated disk).
        2 The migration system includes software (i.e., file system driver) for sending data to the virtual machine host where a virtual machine will be created.
        3 A virtual machine creation component.
        4 The migration system (i.e., proxy system) creates a virtual machine.
        5 Configuration data can be stored in an information management system (i.e., configuration index).
        6 Migration component requests a backup (i.e., receiving a trigger for backup of the client computing system). The migration component will then use the created non-production copy (i.e., the backup copy) to replicate the physical machine to a virtual machine.  
        7 The configuration data (i.e., configuration metadata) contains configuration information for the physical machine to be backed up and then replicated.
        8 Virtual disks to be used by the newly provisioned virtual machine are created and configured.  An auxiliary backup copy is also created that will be used by the new virtual machine (i.e., creating a virtual hard disk on the external resource system).
        9 The backup copy (i.e., backup of client computing system) is restored to the virtual disk.  The backup data is “unpacked” from its backup format and converted into its native application format (i.e., restore operation comprises modifying a format of the backup data being restored to a native data format).
        10 The virtual hard disk to which the backup data is restored to has the same disk partitioning and configurations as the physical machine (i.e., client machine) the backup data is for.
        11 The virtual machine config component uses the configuration data to determine the desired configuration of the newly created virtual machine and a new vm is then provisioned.
        12 The backup data restored to the virtual disk is mounted and made available to the provisioned virtual machine.  As previously discussed, the data is converted from a backup format to the native application format (i.e., native data format in the virtual hard disk).
        13 The data store stores virtual disks (i.e., virtual hard disks).
        14 Snapshots of the virtual machine are taken.
        15 Snapshots and backups are stored at the information management system on non-production storage media.
        16 Since the virtual machine is configured to have the same configuration as the physical machine, the server hosting the virtual machine has the minimum hardware requirements of the physical machine as reflected in the configuration data.
        17 Backup copies are stored on a secondary storage, such as a cloud service.
        18 The migration component triggers a backup, and then uses that backup to create a virtual machine of the backed up physical client machine.
        19 The migration system acts as a proxy between the client devices and the system where virtual machines will be created (i.e., external resource system).  As part of the migration system, the information management system includes information management agents (i.e., media agents), which create backup copies of the client machines (i.e., writing to the simulated disk).
        20 The migration system includes software (i.e., file system driver) for sending data to the virtual machine host where a virtual machine will be created.
        21 A virtual machine creation component.
        22 The migration system (i.e., proxy system) creates a virtual machine.
        23 Configuration data can be stored in an information management system (i.e., configuration index).
        24 Migration component requests a backup (i.e., receiving a trigger for backup of the client computing system). The migration component will then use the created non-production copy (i.e., the backup copy) to replicate the physical machine to a virtual machine.  
        25 The configuration data (i.e., configuration metadata) contains configuration information for the physical machine to be backed up and then replicated.
        26 Virtual disks to be used by the newly provisioned virtual machine are created and configured.  An auxiliary backup copy is also created that will be used by the new virtual machine (i.e., creating a virtual hard disk on the external resource system).
        27 The backup copy (i.e., backup of client computing system) is restored to the virtual disk.  The backup data is “unpacked” from its backup format and converted into its native application format (i.e., restore operation comprises modifying a format of the backup data being restored to a native data format).
        28 The virtual hard disk to which the backup data is restored to has the same disk partitioning and configurations as the physical machine (i.e., client machine) the backup data is for.
        29 The virtual machine config component uses the configuration data to determine the desired configuration of the newly created virtual machine and a new vm is then provisioned.
        30 The backup data restored to the virtual disk is mounted and made available to the provisioned virtual machine.  As previously discussed, the data is converted from a backup format to the native application format (i.e., native data format in the virtual hard disk).
        31 The data store stores virtual disks (i.e., virtual hard disks).